Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152262                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  CITY OF EAST LANSING,                                                                                               Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152262
                                                                    COA: 325177
                                                                    Ingham CC: 14-000244-AV
  PAUL B. DES LAURIERS,
            Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the May 12, 2015 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 26, 2016
           a0718
                                                                               Clerk